DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  claims 5 and 6 contain a grammatical error in reciting “each….have” instead of “each...has.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 13, 15, and 17-20, the claims make use of "where" to define two different conditions/configurations of a portable structure. The use of “where” implies that the portable structure is presently in the configuration described after the where clause. The language of "where" that is used in the claims render them indefinite because it appears to claim two different, mutually exclusive, fixed configurations. The examiner suggests using 
The remaining claims not discussed in detail are rejected as a result of their dependency from claims 1, 6, 13, 15, and 17-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2004/0216395 to Wentworth, Jr. (“Wentworth”).
Regarding claim 20, Wentworth discloses a portable structure, comprising: a main body including a plurality of stacking modules 1-3 configured to move between a collapsed position and an uncollapsed position, each of the plurality of stacking modules having an inner surface and an outer surface, the plurality of stacking modules including a bottom stacking module 1, a middle stacking module 2, and a top stacking module 3, the bottom stacking module 1 selectively slidably disposed within the middle stacking module 2, the middle stacking module selectively slidably disposed within the top stacking module 3, the middle stacking module having ridges (formed between grooves 25; par 0120-0122) formed on the outer surface and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0209624 to Lavoie (“Lavoie”) in view of U.S. Publication No. 2013/0055604 to Herman Baran et al. (“Herman Baran”).
Regarding claims 1 and 19, Lavoie discloses a portable structure, comprising: a main body 100 including a plurality of stacking modules 110, 120, 130 configured to move between a collapsed position and an uncollapsed position, each of the plurality of stacking modules having 
Lavoie does not disclose that the top stacking module has a plurality of holes formed therethrough and that the bottom end of each telescopic beams is attached to the bottom stacking module and the top end of each telescopic beams is attached to the top stacking module, and each of the telescopic beams is disposed through one of the holes formed in the top stacking module.
Herman Baran discloses a collapsible structure wherein a top stacking module 60 has a plurality of holes 76 formed therethrough in each corner and that a bottom end of each telescopic beams 20 is attached to a bottom stacking module 60 and the top end of each telescopic beams 20 is attached to the top stacking module, and each of the telescopic beams is disposed through one of the holes formed in the top stacking module to secure and guide the beam.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lavoie to have the top stacking module with a plurality of holes formed therethrough and that the bottom end of each telescopic beams is attached to the bottom stacking module and the top end of each telescopic beams is attached to the top 
Regarding claim 2, Lavoie in view of Herman Baran discloses that each of the plurality of stacking modules has a plurality of corners, each of the plurality of corners having a corner channel (v-shaped channel defined by the perpendicular walls) formed on the inner surface.
Regarding claim 3, Lavoie in view of Herman Baran discloses that the top stacking module includes a rib disposed on the inner surface (Fig. 5 sows a rib on the lower inner surface of 110, 120).
Regarding claim 8, Lavoie in view of Herman Baran discloses that the main body further includes a top cap 112 and a bottom cap 132, the top cap disposed on the top stacking module, and the bottom cap supporting the bottom stacking module.
Regarding claim 9, Lavoie in view of Herman Baran discloses that the top end of each of the plurality of telescopic beams is attached to the top cap of the main body, thereby attaching each of the plurality of telescopic beams to the top stacking module via the top cap.
Regarding claim 10, Lavoie in view of Herman Baran discloses that the bottom end of each of the plurality of telescopic beams is attached to the bottom cap of the main body, thereby attaching each of the plurality of telescopic beams to the bottom stacking module via the bottom cap.
Regarding claim 11, Lavoie in view of Herman Baran discloses that the plurality of stacking modules further includes a middle stacking module 120 disposed between the bottom stacking module and the top stacking module, the middle stacking module selectively slidably disposed within the top stacking module, and the bottom stacking module selectively slidably disposed within the middle stacking module.
Regarding claim 12, Lavoie in view of Herman Baran discloses that each of the plurality of stacking modules has a front opening (see Fig. 2C), and the front opening of each of the plurality of stacking modules together defining a doorway where the plurality of stacking modules are in the uncollapsed position
Regarding claim 13, Lavoie in view of Herman Baran discloses that the main body includes a door configured to cover the doorway where the plurality of stacking modules are in the uncollapsed position, the door including a top panel 116, a middle panel 126, and a bottom panel 136, and each of the top panel, the middle panel, and the bottom panel having an inner surface and an outer surface.
Regarding claim 14, Lavoie in view of Herman Baran discloses that the top panel is selectively removably affixed to the middle panel, and the middle panel is selectively removably affixed to the bottom panel, and the top panel is removably and rotatably affixed to the top cap, and the bottom panel is removably and rotatably affixed to the bottom cap, whereby the door is permitted to open and close the doorway.
Regarding claim 15, Lavoie in view of Herman Baran discloses that he door is configured to move to an extended position where the plurality of stacking modules are in the uncollapsed position, and to an unextended position where the plurality of stacking modules are in the collapsed position, and the top panel is hingedly attached to the top stacking module, whereby the door is permitted to open and close the doorway.
Regarding claim 16, Lavoie in view of Herman Baran discloses that the middle panel is slidably disposed in the top panel, and the bottom panel is slidably disposed in the middle panel.
Regarding claim 17, Lavoie in view of Herman Baran discloses that the middle panel is nested within the top panel and the bottom panel is nested within the middle panel where the door is in the unextended position, and the middle panel is unnested from the top panel and the bottom panel is unnested from the middle panel where the door is in the extended position.



Allowable Subject Matter
Claims 4-7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a portable structure having the limitations of claims 4 and 18. The closest prior arts to Lavoie and Herman Baran do not disclose that the ribs have bridge segments disposed across the corner channel. Moreover, the prior art doors cited simply collapse by nesting within the perimeter of the stacking modules instead of hinge down and fold on alternate faces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633